Citation Nr: 0932215	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1977 
to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hearing loss, a neck 
condition, and headaches.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's present neck condition and his service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's headaches and his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck condition 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

2.  The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005 and December 2005.  The RO 
provided the appellant with notice of the criteria for 
assigning disability ratings and effective dates in April 
2006, subsequent to the initial adjudication.  While the 2006 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a June 2006 statement of the case, following 
the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  A VA examination was not 
provided with respect to the claims on appeal.  While the 
Veteran has current diagnoses of a neck condition and 
headaches, as discussed below, there is no evidence that the 
conditions were incurred in or aggravated by service.  Under 
these circumstances, VA's duty to assist doctrine does not 
require that the Veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by Veteran of a causal 
connection between the disability and service); see also 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck condition

The Veteran states that he was born with a degenerative birth 
defect affecting his spinal column and that he experiences 
severe pain and numbness in both arms.

A private hospital record dated in December 1994 notes that 
the Veteran has congenital fusion of C4-5 and congenital 
spinal stenosis from C3 to C7.  The Veteran had a 
decompressive laminectomy of C3 through C7 with 
foraminotomies in December 1994.  A November 1994 private 
hospital record further notes that the Veteran was reportedly 
in a motorcycle accident in 1987.  In January 1998, he had a 
microsurgical diskectomy, osteophytectomy, anterior cervical 
fusion, and placement of Synthes plate.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c).  However, if the congenital or development 
defect was subject to superimposed injury or disease, the 
resultant disability might be service-connected. VAOPGCPREC 
82-90 (July 18, 1990).  A congenital disease (as opposed to a 
defect) can be granted service connection if manifestations 
of the disease in service constitute aggravation of the 
condition. Id.

The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.

The service treatment records are negative for any findings 
or treatment for the cervical spine or neck.  The first 
finding of any problems with the neck after service is in 
1994, when the Veteran had his first cervical spine surgery.  
VA treatment records dated in April 2006 show the Veteran 
reported an onset of neck pain in 1994.  

The medical evidence in this case does not show any 
relationship between the Veteran's service and his neck 
condition.  The record shows that the disability in the 
Veteran's cervical spine is a congenital deformity and there 
is no indication that a superimposed injury or disease or 
aggravation of the condition occurred in service, as the 
service treatment records are negative.  Therefore, the neck 
condition is not a disability for which service connection 
can be granted.  See 38 C.F.R. § 3.303(c).

Headaches

The service treatment records show in July 1981, the Veteran 
complained of headaches and slight dizziness.  The assessment 
was viral syndrome.  The first finding of headaches after 
service is a November 1994 private hospital record that notes 
complaints of migraine headaches.  A May 2006 VA treatment 
record also notes complaints of a new onset of increased 
headaches.

While the service treatment records show a finding of 
headaches noted with an impression of viral syndrome in July 
1981, the first finding of headaches after service is shown 
in 1994, approximately 13 years after discharge from service.  
Additionally, there is no medical evidence of continuity of 
symptomatology of this disability from service or during the 
13 years before any current complaints were shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The medical evidence in this case shows no relationship 
between the Veteran's complaints of headaches and his 
service.  To the extent that medical evidence relates the 
headaches to the Veteran's neck condition, the neck 
disability is not a service-connected disability and this 
does not advance the Veteran's claim.   

Summary

The Veteran genuinely believes that his neck condition and 
headaches were incurred in or aggravated by his service.  His 
factual recitation as to his symptomatology is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of his neck condition 
and headaches and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the lack of any 
medical evidence relating the present neck and headache 
conditions to service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for a neck condition and headaches; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for headaches is denied.


REMAND

The Veteran seeks service connection for hearing loss.  He 
contends that his noise exposure in service from working on 
the flight line with jet engines caused a hearing loss 
disability.  The service personnel records show that the 
Veteran served as a security specialist in the United States 
Air Force.  A September 1980 audiogram notes that the Veteran 
had exposure to aircraft noise.  A hearing loss diagnosis was 
not shown on the September 1980 examination; however, VA 
regulations do not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

While the Veteran is not competent to state that he has a 
hearing loss disability for VA purposes, he can state that 
his hearing has decreased.  See Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002) (Veteran competent to testify to in-
service acoustic trauma, in-service symptoms of tinnitus, and 
post-service continuous symptoms of tinnitus "because 
ringing in the ears is capable of lay observation").

Given that the Veteran presently has chronic complaints of 
decreased hearing and exposure to acoustic trauma in service, 
a medical opinion is necessary to determine whether the 
Veteran has a hearing loss disability for VA purposes related 
to his service.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological evaluation to determine 
whether he has a present hearing loss 
disability and if so, whether this 
disability is at least as likely as not 
related to his exposure to acoustic trauma 
in service.

2.  Thereafter any additional development 
deemed necessary should be accomplished.  
If the benefits claimed on appeal are 
denied, an appropriate supplemental 
statement of the case should be provided 
and the Veteran and his representative 
should be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


